Title: To Thomas Jefferson from Francis Hopkinson, 15 April 1787
From: Hopkinson, Francis
To: Jefferson, Thomas



Philada. April 15th. 1787.

Mr. Paine not setting off to Day, as I expected, gives me an Opportunity of sending another Phial of Essence L’Orient which has had the Advantage of standing all Night to depurate and is richer than that I gave Mr. Paine yesterday. Besides this, I put some Spirit of Wine in the Phial of yesterday, which I observe curdles and discolours the Essence. In this there is nothing but a little Volat. Spirit of Sal Ammoniac. It’s Lustre is not abated. It looks at present most beautiful and will, I hope, arrive in good Order to your Hand. I have just heard of the Arrival of Captain Gilpin from some Port of France, and that there is a Packet on board for me. If so it is probably from you. But this is all I yet know about it.
Yours ever,

F. Hopkinson

